ACCEPTED
                                                                                                            05-14-01209-CV
                                                                                                FIFTH COURT OF APPEALS
                                                                                                            DALLAS, TEXAS
Jeffrey M. Tillotson, P.C.                                                                             9/30/2015 1:47:32 PM
                                                                                                                 LISA MATZ
PARTNER                                                                 Lynn Tillotson Pinker & Cox, LLP
                                                                                                                     CLERK
                                                                             Attorneys and Counselors
P 214 981 3838                                                                      2100 Ross Avenue
F 214 981 3839                                                                               Suite 2700
jmt@lynnllp.com                                                                    Dallas, Texas 75201
                                                                                   FILED    IN
                                                                                     www.lynnllp.com
                                                                            5th COURT OF APPEALS
                                                                                DALLAS, TEXAS
                                        September 30, 2015
                                                                            9/30/2015 1:47:32 PM
                                                                                  LISA MATZ
                                                                                    Clerk
Via ECF
Lisa Matz
Fifth Court of Appeal
George L. Allen, Sr. Courts Bldg.
600 Commerce Street, Suite 200
Dallas, Texas 75202-4658

         RE:       Case No. 05-14-01209-CV; Infinity Gear and Technology, LLC v. E.F. Johnson
                   Company, Fifth Court of Appeals, Dallas, Texas

Dear Ms. Matz:

       I am lead counsel for Appellant/Cross-Appellee E.F. Johnson Company in the above-
referenced matter. I will present oral argument on behalf of the Appellant/Cross-Appellee.

         Should you have any questions or comments, please do not hesitate to contact me

                                              Respectfully submitted,




                                              Jeffrey M. Tillotson, P.C.
JMT/sd
4812-3158-3017


cc:      Pete D. Marketos (Via E-Serve)
         Adam Sanderson (Via E-Serve)